
	
		II
		112th CONGRESS
		1st Session
		S. 1285
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2011
			Mr. Kohl (for himself
			 and Mr. Blunt) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the credit for new qualified hybrid motor vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hybrid and Electric Trucks and
			 Infrastructure Act.
		2.Extension and
			 modification of new qualified hybrid motor vehicle credit
			(a)ExtensionParagraph
			 (3) of section 30B(k) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 after,
				(2)by inserting
			 after before December each place it appears in
			 paragraphs (1), (2), and (4), and
				(3)in paragraph (3),
			 by striking subsection (e)), December 31, 2009, and and
			 inserting
					
						subsection
			 (e))—(A)after December
				31, 2009 and before the date of the enactment of the
				Hybrid and Electric Trucks and Infrastructure
				Act, and
						(B)before December
				31, 2015,
				and
						.
				(b)Qualified
			 incremental hybrid costClause (iii) of section 30B(d)(2)(B) of
			 the Internal Revenue Code of 1986 is amended by striking does not
			 exceed— and all that follows and inserting the following: “does not
			 exceed—
				
					(I)$15,000, if such
				vehicle has a gross vehicle weight rating of not more than 14,000
				pounds;
					(II)$30,000, if such
				vehicle has a gross vehicle weight rating of more than 14,000 pounds but not
				more than 26,000 pounds;
					(III)$60,000, if
				such vehicle has a gross vehicle weight rating of more than 26,000 pounds but
				not more than 33,000 pounds; and
					(IV)$100,000, if
				such vehicle has a gross vehicle weight rating more than 33,000
				pounds.
					.
			(c)Applicable
			 percentage for heavy trucks achieving 20 percent increase in city fuel
			 economyClause (ii) of section 30B(d)(2)(B) of the Internal
			 Revenue Code of 1986 is amended by redesignating subclauses (I), (II), and
			 (III) as subclauses (II), (III), and (IV), respectively, and by inserting
			 before subclause (II) (as so redesignated) the following new subclause:
				
					(I)10 percent in the
				case of a vehicle to which clause (iii)(IV) applies if such vehicle achieves an
				increase in city fuel economy relative to a comparable vehicle of at least 20
				percent but less than 30
				percent.
					.
			(d)Dollar
			 limitationSubparagraph (B) of section 30B(d)(2) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 clause:
				
					(vi)LimitationThe
				amount allowed as a credit under subsection (a)(3) with respect to a vehicle by
				reason of clause (i) of this subparagraph shall not exceed
				$24,000.
					.
			(e)Heavy electric
			 vehiclesParagraph (3) of section 30B(d) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraphs (B), (C), and (D) as
			 subparagraphs (C), (D), and (E), respectively, and by inserting after
			 subparagraph (A) the following new subparagraphs:
				
					(B)Heavy electric
				vehiclesIn the case of a vehicle with a gross vehicle weight
				rating of not less than 8,500 pounds, the term new qualified hybrid motor
				vehicle includes a motor vehicle—
						(i)which draws
				propulsion energy exclusively from a rechargeable energy storage system;
				and
						(ii)which meets the
				requirements of clauses (iii), (v), (vi), and (vii) of subparagraph
				(A).
						.
			(f)Credits may be
			 transferredSubsection (d) of section 30B of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Transferability
				of credit
						(A)In
				generalA taxpayer who places in service any vehicle may transfer
				the credit allowed under this subsection with respect to such vehicle through
				an assignment to the seller of such vehicle. Such transfer may be revoked only
				with the consent of the Secretary.
						(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
						.
			(g)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired after the date of the enactment of this Act.
			3.Extension of
			 alternative fuel vehicle refueling property credit
			(a)In
			 generalParagraph (2) of section 30C(g) of the Internal Revenue
			 Code of 1986 is amended by striking 2011 and inserting
			 2014.
			(b)Extension of
			 increased creditParagraph (6) of section 30C(e) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 in taxable years beginning after December 31, 2008, and before January
			 1, 2011 and inserting after the date of the enactment of the
			 Hybrid and Electric Trucks and Infrastructure
			 Act and before January 1, 2015; and
				(2)by striking
			 property placed in service
			 during 2009 and 2010 in the heading and inserting
			 certain property placed in
			 service before 2015.
				(c)Definition of
			 alternative fuel vehicle refueling property in the case of
			 electricitySubparagraph (B) of section 179A(d)(3) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(B)for the
				recharging of motor vehicles propelled by electricity, including electrical
				panel upgrades, wiring, conduit, trenching, pedestals, and related
				equipment.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Tax credit for
			 electrification technologies to reduce truck idling
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45S.Idling
				reduction credit
						(a)General
				ruleFor purposes of section 38, the idling reduction tax credit
				determined under this section for the taxable year is an amount equal to 50
				percent of the amount paid or incurred for the purchase and installation of
				each qualifying idling reduction device or qualifying idle reduction
				infrastructure placed in service by the taxpayer during the taxable
				year.
						(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) shall not exceed $3,500
				per device or per qualifying infrastructure.
						(c)DefinitionsFor
				purposes of subsection (a)—
							(1)Qualifying
				idling reduction deviceThe term qualifying idling
				reduction device means any device or system of devices which—
								(A)is installed on a
				heavy-duty diesel powered on-highway vehicle;
								(B)is designed to
				provide to such vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary using
				either—
									(i)an all electric
				unit, such as a battery powered unit or from grid-supplied electricity;
				or
									(ii)a dual fuel unit
				powered by diesel or other fuels, and capable of providing such services from
				grid-supplied electricity or on-truck batteries alone;
									(C)the original use
				of which commences with the taxpayer;
								(D)is acquired for
				use by the taxpayer; and
								(E)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				long-duration idling of such vehicle at a motor vehicle rest stop or other
				location where such vehicles are temporarily parked or remain
				stationary.
								(2)Heavy-duty
				diesel-powered on-highway vehicleThe term heavy-duty
				diesel-powered on-highway vehicle means any vehicle, machine, tractor,
				trailer, or semi-trailer propelled or drawn by mechanical power and used upon
				the highways in the transportation of passengers or property, or any
				combination thereof determined by the Federal Highway Administration.
							(3)Long duration
				idlingThe term long duration idling means the
				operation of a main drive engine, for a period greater than 15 consecutive
				minutes, where the main drive engine is not engaged in gear. Such term does not
				apply to routine stoppages associated with traffic movement or
				congestion.
							(4)Qualifying idle
				reduction infrastructureThe term qualifying idle reduction
				infrastructure means off-truck equipment—
								(A)which is to be
				used exclusively with respect to vehicles with a gross vehicle weight rating of
				14,000 pounds or greater; and
								(B)which
				either—
									(i)is used to supply
				electric power, including electric receptacles, boxes, wiring, conduit, and
				other connections to one truck space; or
									(ii)directly
				provides air conditioning, heating, electric power, and other connections and
				services to one truck space.
									(d)No double
				benefitFor purposes of this section—
							(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
							(2)Other
				deductions and creditsNo deduction or credit shall be allowed
				under any other provision of this chapter with respect to the amount of the
				credit determined under this section.
							(e)Election not To
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
						(f)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2014.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 (relating to general business credit) is
			 amended by striking plus at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(37)the idling
				reduction tax credit determined under section
				45S(a).
					.
			(c)Conforming
			 amendments
				(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 45R the following new item:
					
						
							Sec. 45S. Idling reduction
				credit.
						
						.
				(2)Section 1016(a)
			 of such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following:
					
						(38)in the case of a
				facility with respect to which a credit was allowed under section 45S, to the
				extent provided in section
				45S(d)(1).
						.
				(3)Section 6501(m)
			 of such Code is amended by inserting 45S(e), after
			 45H(g),.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			(e)Determination
			 of certification standards by Secretary of energy for certifying idling
			 reduction devicesNot later than 6 months after the date of the
			 enactment of this Act and in order to reduce air pollution and fuel
			 consumption, the Secretary of Energy, in consultation with the Administrator of
			 the Environmental Protection Agency and the Secretary of Transportation, shall
			 publish the standards under which the Secretary, in consultation with the
			 Administrator of the Environmental Protection Agency and the Secretary of
			 Transportation, will, for purposes of section 45S of the Internal Revenue Code
			 of 1986 (as added by this section), certify the idling reduction devices and
			 idling reduction infrastructure which will reduce long duration idling of
			 vehicles at motor vehicle rest stops or other locations where such vehicles are
			 temporarily parked or remain stationary in order to reduce air pollution and
			 fuel consumption.
			
